JUDGMENT

                                Court of Appeals
                            First District of Texas
                                   NO. 01-15-00454-CV

                      THE CITY OF FRIENDSWOOD, Appellant

                                           V.

                   WIGHT REALTY INTERESTS, LTD., Appellee

 Appeal from the 212th District Court of Galveston County. (Tr. Ct. No. 09-CV-2123).

      After due consideration, the Court grants appellant The City of Friendswood’s
motion to dismiss the appeal. Accordingly, the Court dismisses the appeal.

      Costs are taxed against the party incurring same.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 23, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland, and Brown.